Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	This FINAL action is in response to Applicant’s amendment of 13 December 2021. Claims 1-2 and 4-20 are pending and have been considered as follows. Claim 3 is cancelled.
Response to Arguments
	Applicant’s amendments and arguments with respect to the Claim interpretation and the 35 USC 112(a) and 112(b) rejections due to the Claim interpretation have been considered and are persuasive since the term “route determination system configured to … ” which was being interpreted under 25 USC 112(f) as set forth in the office action of 23 September 2021 is no longer recited in any of the claims. 
	Applicant’s amendments and arguments with respect to the rejection of claims 1-8, 10-16, 18 and 19 under 35 USC 112(b) as set forth in the office action of 23 September 2021 have been considered and are persuasive. Therefore, the rejection of claims 1-8, 10-16, 18 and 19 under 35 USC 112(b) as set forth in the office action of 23 September 2021 has been withdrawn.
Applicant’s amendments and arguments with respect to the rejection of claims 9, 17 and 20 under 35 USC 112(b) as set forth in the office action of 23 September 2021 have been considered and are NOT persuasive. Applicant has not amended the claims accordingly to overcome the rejection of claims 9, 17 and 20 under 35 USC 
Applicant’s amendments and arguments with respect to the rejection of claims 1-20 under 35 USC 101 as set forth in the office action of 23 September 2021 have been considered and are NOT persuasive. Specifically, Applicant argues:
Here, amended independent claim 1 recites in part "proactively relocating an assigned vehicle of the assigned vehicles to within a determined distance of an origin location for the respective route." Independent claim 15 is similarly amended. Amended independent claim 11 recites in part "positioning at least a subset of the supply of vehicles in the plurality of regions, prior to receiving the anticipated requests, such that a supply density of the supply of vehicles corresponds to the anticipated request density for each of the plurality of regions within a maximum density variation." … Like the claims in TecSEC, amended independent claim 1 improves computer functionality by facilitating the proactive relocation of assigned vehicles to within a determined distance of an origin location for the respective route by sending computer-readable instructions regarding a particular route, where the route is determined based on a variety of considerations, including historical route data and predicted demand. Thus, like in TecSEC, amended independent claim 1 provides an improvement to computer capabilities … Applicant submits that "proactively relocating an assigned vehicle of the assigned vehicles to within a determined distance of an origin location for the respective route" and "positioning at least a subset of the supply of vehicles in the plurality of regions, prior to receiving the anticipated requests, such that a supply density of the supply of vehicles corresponds to the anticipated request density for each of the plurality of regions within a maximum density variation" meaningfully limits the subject matter of amended independent claim 1 to a practical application that is subject- matter eligible. 

The Examiner’s Response:	
	Examiner has carefully considered Applicant’s arguments and respectfully disagrees. The additional elements of “proactively relocate[ing] an assigned vehicle of the assigned vehicles to within a determined distance of an origin location for the respective route” and “positioning at least a subset of the supply of vehicles in the under broadest reasonable interpretation, do not integrate the abstract idea into practical application because they do not impose any meaningful limitations on practicing the abstract idea.

Applicant’s amendments and arguments with respect to the Double Patenting rejection of claims 1-2, 5, 8, 9, 16-17 and 19 as set forth in the office action of 23 September 2021 have been considered and are persuasive. Therefore, the Double Patenting rejection of claims 1-2, 5, 8, 9, 16-17 and 19 as set forth in the office action of 23 September 2021 has been withdrawn.
Applicant’s amendments and arguments with respect to the rejection of claims 1-20 under 35 USC 103 as set forth in the office action of 23 September 2021 have been considered and are NOT persuasive
Marueli states at paragraph [0070] that expected passenger demand may be based on "an analysis of historical demand," which may "indicate[] that transportation requests from a particular location decrease 25% from the 5:00-5:05PM timeframe to the 5:30- 5:35PM timeframe on a particular day of the week," and so "for a particular day the recent passenger demand (i.e., the demand experienced from 5:00-5.05 PM) on that day may be adjusted downwards by 25% to determine the expected passenger demand for 5:30-5:35PM on that day." However, Marueli remains silent as to a type of rider for an anticipated ride request, where the type of rider has a corresponding type of capacity and a corresponding amount of capacity required for a trip, and Marueli is therefore necessarily silent as to the amount of capacity being a fractional capacity based at least in part on upon a probability of the anticipated ride request corresponding to an actual ride request subsequently received for the future period of time, which is not analogous to Marueli's expected passenger demand. Support for these amendments may be found in at least paragraph [0060] of Applicant's specification.
while Laetz states at paragraph [0027] that the "a vehicle is anticipatorily deployed closer to Point A than to Point B, improving system efficiencies and lowering system costs," Laetz's anticipatory deployment is not analogous to flagging an actual ride request as of higher priority than the set of proactive ride requests, where the set of proactive ride requests includes a code or identifier associated with low priority. Laetz is thus silent as to the set of proactive ride requests comprising a code or identifier associated with low priority.
while Marueli states at paragraph [0065] that the "backend server 402 may determine optimized placement of idle drivers," and that "the placement of idle 
while Bier states at paragraph [0074] that the "components or inputs of a composite routing goal may be weighted differently and based on one or more routing coordinator directives and/or passenger preferences," Bier remains silent to a potential routing solution of the set of potential solutions being removed from consideration during the determination of the selected routing solution when its corresponding quality score is outside of a predefined acceptable range.

The Examiner’s Response:	
Examiner has carefully considered Applicant’s arguments and respectfully disagrees.
Examiner would like to point that it is actually Laetz which is used to disclose determining a type of rider for an anticipated ride request of the predicted 3demand, the type of rider having a corresponding type and a corresponding amount of capacity required for a trip (see at least Laetz Figures 3a-7, [0006], [0021], [0025]-[0027], [0029], [0035], [0037] and [0044]). Marueli is only used to teach that the concept of wherein the amount of 2capacity is a fractional capacity based at least in part upon a probability of the 3anticipated ride request corresponding to an actual ride request subsequently received for the 4future 326) indicates that transportation requests from a particular location decrease 25% from the 5:00-5:05 PM timeframe to the 5:30-5:35 PM timeframe on a particular day of the week, then for a particular day the recent passenger demand (i.e., the demand experienced from 5:00-5:05 PM) on that day may be adjusted downwards by 25% to determine the expected passenger demand for 5:30-5:35 PM on that day” and “drivers are assigned proportionally to locations based on passenger demand. For example, if a particular zone is expected to generate 10% of transportation requests for a particular time period, then the fleet layout may specify that 10% of the drivers expected to be idle at that time should be located in the zone. In various embodiments, the drivers may be spaced around the zone so as to improve expected wait times around the zone (and in neighboring zones). As another example, if a particular zone is expected to generate 0.1% of transportation requests for a particular time period and only 100 drivers are expected to be available, then the backend server does not allocate a driver to that zone”; therefore, wherein the amount of 2capacity is a fractional capacity based at least in part upon a probability of the 3anticipated ride request corresponding to an actual ride request subsequently received for the 4future period of time, under broadest reasonable interpretation
Laetz discloses that “when any user initiates the occupancy of a vehicle for a trip it may re-position other vehicles in the system. This could occur, for example, when a user (who belongs to owner group A and owner group B) secures a ride with a vehicle from group A. Since the probability of that user needing the same ride from group B would immediately drop to zero, and since the system knows this, the probability value for that user can be changed to zero in the matrix at group B, which might result in a group B vehicle moving to a better deployment location” (see at least [0034]) which indicates that the “set of proactive requests” might end up comprising an identifier indicating that their probability has dropped to zero. As such, “wherein the set of proactive ride requests comprises a code or identifier associated with low priority”, under broadest reasonable interpretation, can be taken as what is being disclosed in Laetz.
Marueli teaches “the request may be assigned to the most suitable driver (e.g., the driver that is closest to the pick-up location or a driver that has a car that meets preferred characteristics of the transportation request” (see at least [0059]). As such “assigning the assigned vehicles based in part upon matching a location density of the assigned vehicles to the anticipated request densities and preventing additional cost associated with movement of the assigned vehicles”, under broadest reasonable interpretation, can be taken as what is being disclosed in Marueli (see at least Figure 4, [0059], [0065]-[0070], [0078] and [0087]).
Bier teaches removing a potential routing solution from consideration when the route score is not acceptable or within a threshold (see at least Figure 2, [0032], under broadest reasonable interpretation, can be taken as what is being disclosed in Bier.
Claim Objections
Claim 16 is objected to because of the following informalities:  “assigning vehicles … proactively relocate an assigned vehicle of the the assigned vehicles” appear to be typographical errors and should be “assign vehicles … proactively relocate an assigned vehicle of the assigned vehicles”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 4-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification only provides support for sending respective route(s) and/or information to the assigned vehicles/drivers to cause such assigned vehicles/drivers to relocate/position themselves (e.g. [0057], [0075] and [0077] of the specification). The specification further states that autonomous vehicles without dedicated drivers can be utilized as well (e.g. [0020] of the specification). However, there is no support in the specification for the limitations “A computer-implemented method, comprising: … proactively relocating an assigned vehicle of the assigned vehicles to within a determined distance of an origin location for the respective route” in claim 1, “A computer-implemented method, comprising: … positioning at least a subset of the supply of vehicles in the plurality of regions” in claim 11 and/or “A system, comprising: at least one processor; and memory including instructions that, when executed by the at least one processor, cause the system to: … proactively relocate an assigned vehicle of the the assigned to within a determined distance of an origin location for the respective route” in claim 16.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 4, 5, 7-15, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 18 are indefinite because of the recited limitations “determin[ing] a probability of occurrence for each anticipated ride request of the predicted demand”. (1) Claims 1 and 16 previously recite “an anticipated ride request of the predicted demand”. It is unclear, to the Examiner, what exactly Applicant is referring to by each anticipated ride request since there seems to be only one/an anticipated ride request of the predicted demand. (2) Claims 1 and 16 previously recite “a probability of the anticipated ride request corresponding to an actual ride request”. It is unclear, to the Examiner, what exactly the difference is, if any, between a probability of occurrence for each anticipated ride request of the predicted demand of claims 4 and 18 and a probability of the anticipated ride request corresponding to an actual ride request of claims 1 and 16.

Claims 5, 13 and 19 are indefinite because of the recited limitations “causing a corresponding proactive ride request of the set of proactive ride requests to be canceled when the assigned vehicle satisfies a cancelation criterion, the cancelation criterion including at least one of a determined distance, scheduled time, time before completion of the proactive ride request, or receiving of an actual ride request”. It is unclear, to the Examiner, how the assigned vehicle can satisfy a cancelation criterion 

Claims 7 and 8 are indefinite because of the recited limitations “assigning the assigned vehicles”. It is unclear, to the Examiner, how the already assigned vehicles are being assigned and whether such assigning is in any way related to the previously recited “assigning vehicles to the set of routes” previously recited in claim 1 or not. 

Claim 9 is indefinite because of the recited limitation “the potential routing solutions” in line 6. Since the language “the set of potential routing solutions” is used throughout the claims, it is unclear, to the Examiner whether Applicant is referring to the same limitation or not due to different wording.

Claim 11 is indefinite because of the recited limitation “the future period of time” in line 16. Since the language “the at least one future period of time” is used throughout the claims, it is unclear, to the Examiner whether Applicant is referring to the same limitation or not due to different wording.

Claim 15 recites the limitation “the potential routing solutions” in line 9. Due to the amendments to claim 15 and since the language “the set of potential routing solutions” is used throughout all the claims, it is unclear, to the Examiner whether Applicant is referring to the same limitation or not due to different wording. 

Claim 17 is indefinite because of the recited limitation “the type and amount of capacity”. It is unclear, to the Examiner, whether Applicant is referring back to the same type of capacity and the same amount of capacity previously recited or not. Examiner suggests using the same language and amendments as claim 2.

Claim 20 is indefinite because of the recited limitation “an assigned vehicle of the assigned vehicles”. It is unclear, to the Examiner, whether Applicant is referring back to the same assigned vehicle previously recited in claim 16 or not. Examiner suggests using the same language and amendments as claim 6.

Claims 10, 12 and 14 are rejected as being dependent upon a rejected claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2 and 4-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent 5determining/determine], based at least in part upon the historical route data, predicted 6demand for each of a plurality of future times; [7generating/generate] a set of proactive ride requests corresponding to the predicted demand … [5determining/determine] a set of routes for a future period of time … and [5determining/determine] a type of rider for an anticipated ride request of the predicted demand, the type of rider having a corresponding type of capacity and a corresponding amount of capacity required for a trip, wherein the amount of capacity is a fractional capacity based at least in part upon a probability of the anticipated ride request corresponding to an actual ride request subsequently received for the future period of time 8” (claims 1 and 16); “determining, based at least in part upon historical route data, an anticipated 3request density for anticipated requests in each of a plurality of regions, each anticipated request 4associated with a route between an anticipated origin and an anticipated destination over at least 5one future period of time;  6determining a supply of vehicles anticipated to be available to serve route requests 7during the at least one future period of time … determining a type of rider for an anticipated ride request of the anticipated requests, the type of rider having a corresponding type of capacity and a corresponding amount of capacity required for a trip, wherein the amount of capacity is a fractional capacity based at least in part upon a probability of the anticipated ride request corresponding to an actual ride request subsequently received for the future period of time” (claim 11). These limitations are a process that, under their broadest reasonable interpretation, covers methods of mental process as they recite an abstract idea which is directed to mental process. For example, the claim limitations encompass a person looking at data obtained and determining information from the CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person looking at the obtained data could determine the various information/data therefrom, either mentally or using a pen and paper. The mere nominal recitation (in claim 16) that the various steps are being executed in a system does not take the limitations out of the mental process grouping.  Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because the combination of additional elements in the claims 1, 11 and 16 “[obtaining/obtain] historical route data for a plurality of previously-requested routes, each 3previously-requested route associated with a respective origin, a respective destination, and a 4respective time period … [submitting/submit] the set of proactive ride requests with a set of actual ride requests; 10assigning vehicles to the set of routes; and [11sending/provide], to 12respective route of the set of routes; proactively [relocating/relocate] an assigned vehicle of the assigned vehicles to within a determined distance of an origin location for the respective route” (claims 1 and 16), “8positioningpopositioning at least a subset of the supply of vehicles in the plurality 9of regions, prior to receiving the anticipated requests, such that a supply density of the supply of vehicles 10corresponds to the anticipated request density for each of the plurality of regions within a maximum density variation” (claim 11) do not define the use of mental process concepts in such a manner that sufficiently limits the use of mental process into any practical application. Specifically, the obtaining steps recited in claims 1 and 16 are recited at a high level of generality (i.e., as a general means of obtaining data), and amount to mere data gathering, which is a form of insignificant extra-solution activity.  The submitting, sending/providing, relocating and positioning steps (see 35 USC 112(a) below, especially in regards to claim 16) are also recited at a high level of generality (i.e. as a general action or change being taken based on the results of the determining steps) and amounts to mere post solution actions, which is a form of insignificant extra-solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea into practical application because they do not impose any meaningful limitations on practicing the abstract idea. The additional elements of claims 1, 11 and 16 such as “computer-implemented method”, “system”, “processor” and “memory including instructions”, under broadest reasonable interpretation, merely describes how to generally “apply” the otherwise mental judgments in a generic or general purpose computing environment. The “computer-implemented method”, “system”, “processor” and “memory including instructions” are 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements in the claims, under their broadest reasonable interpretation, amount to no more mere data gathering steps (which is a form of extra-solution activity) and insignificant extra-solution activity and/or mere instructions to apply the exception using generic computer components. Further, applicant’s specification does not provide any indication that the steps are performed using anything other than a conventional computer.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  
The dependent claims (2, 4-10, 12-15 and 17-20) further limit the abstract idea without adding significantly more. Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
As such, claims 1-2 and 4-20 are rejected under 35 USC 101, and thus are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-10 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Laetz (US20160209220A1) in view of Bier (US20170192437A1) in further view of Marueli (US20170193826A1).
Regarding claim 1, Laetz discloses a computer-implemented method (see at least [0002]), comprising: 2obtaining historical route data for a plurality of previously-requested routes, each 3previously-requested route associated with a respective origin, a respective destination, and a 4respective time period (see at least Figures 3a-7, [0021], [0025]-[0027] and [0030]); 5determining, based at least in part upon the historical route data, predicted 6demand for each of a plurality of future times (see at least Figures 3a-7, [0025]-[0027] and [0035]);  7generating a set of proactive ride requests corresponding to the predicted demand (see at least Figures 3a-7, [0006], [0021], [0025]-[0027] and [0035]); 8submitting the set of proactive ride requests and determining a set of routes for (see at least Figures 5a-7 and [0025]-[0027]); and 11sending, to the assigned vehicles, computer-readable instructions regarding a 12respective route of the set of routes (see at least [0007] and [0025]) proactively relocating an assigned vehicle of the assigned vehicles to within a determined distance of an origin location for the respective route (see at least Figures 3a-7, [0025]-[0027] and [0036]) and determining a type of rider for an anticipated ride request of the predicted 3demand, the type of rider having a corresponding type of capacity and a corresponding amount of capacity required for a 4trip (see at least Figures 3a-7, [0006], [0021], [0025]-[0027], [0029], [0035], [0037] and [0044]).
Laetz does not explicitly disclose submitting the set of proactive ride requests with a set of actual ride requests. However, such matter is suggested by Bier (see at least Figure 2, [0032], [0065]-[0067], [0069], claim 3 and claim 5). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Laetz to incorporate the teachings of Bier which teaches submitting the set of proactive ride requests with a set of actual ride requests since they are both directed to assigning vehicles to expected high demand areas and incorporation of the teachings of Bier would ensure increased accuracy and thereby increase reliability of the overall system.
Laetz as modified by Bier does not explicitly disclose wherein the amount of 2capacity is a fractional capacity based at least in part upon a probability of the 3anticipated ride request corresponding to an actual ride request subsequently received for the 4future period of time. However, such matter is suggested by Marueli (see at least Figure 4, [0065]-[0070], [0078] and [0087]). It would have been obvious to one of 

Regarding claim 2, Laetz as modified by Bier and Marueli discloses 5generating a corresponding proactive ride request of the set pf proactive ride requests based at least in part 6upon the type of capacity and the amount of capacity required (see at least Laetz Figures 3a-7, [0006], [0021], [0025]-[0027], [0029] and [0035]). 

Regarding claim 4, Laetz as modified by Bier and Marueli discloses determining a probability of occurrence for each anticipated ride request of the 3predicted demand; 4aggregating the probabilities for ride requests matching at least one similarity 5criterion; and 6generating the set of proactive ride requests based at least in part upon the 7aggregated probabilities (see at least Laetz Figures 1(a), 3a-7, [0006] and [0025]-[0027]).

Regarding claim 5, Laetz as modified by Bier and Marueli discloses causing a proactive ride request of the set of proactive ride requests to be canceled when the assigned vehicle 3satisfies a cancelation criterion, the cancelation criterion including at (see at least Laetz Figures 3a-7, [0006], [0025]-[0027] and [0034]).

Regarding claim 6, Laetz as modified by Bier and Marueli discloses causing an actual ride request to take priority over the set of proactive ride requests, wherein 3the assigned vehicle proactively moves toward an origin location of a predicted ride request if 4unassigned to a different route for the actual ride request during a period of time prior to a time 5window for the predicted ride request, wherein the set of proactive ride requests comprises a code or identifier associated with low priority (see at least Laetz Figures 3a-7, [0006], [0025]-[0027] and [0034]).

Regarding claim 7, Laetz as modified by Bier does not explicitly disclose determining an anticipated request density for each of a plurality of areas; and 3assigning the assigned vehicles based in part upon matching a location density of the 4assignedasassigned vehicles to the anticipated request densities and preventing additional cost associated with movement of the assigned vehicles. However, such matter is suggested by Marueli (see at least Figure 4, [0059], [0065]-[0070], [0078] and [0087]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Laetz as modified by Bier to incorporate the teachings of Marueli which teaches determining an anticipated request density for each of a plurality of areas; and 3assigning the vehicles further in part upon matching a location density of the 4plurality of vehicles to the anticipated request densities and preventing additional 

Regarding claim 8, Laetz as modified by Bier and Marueli discloses determining additional anticipated future ride requests; and 3assigning the assigned vehicles based on a distance between a respective anticipated 4route and origin locations for selected additional anticipated future ride requests (see at least Laetz Figures 3a-7, [0025]-[0027], [0034] and [0036]-[0041]).

Regarding claim 9, Laetz does not explicitly disclose wherein determining the set of routes for the future period of time further comprises: 42WO 2019/083528PCT/US2017/058348determining a set of potential routing solutions to serve the set of proactive ride requests and the set of actual 4ride requests; 5analyzing the set of potential routing solutions using an objective function to 6generate respective quality scores for the potential routing solutions, the objective 7function including at least one customer convenience parameter and at least one operational 8efficiency parameter; 9processing at least a subset of the set of potential routing solutions using an optimization 10process to improve at least a subset of the respective quality scores; and 11determining a selected routing solution, from the set of potential routing solutions, 12based at least in part upon the respective quality scores, the selected routing solution indicating 13the set of routes and the assigned vehicles. However, such matter is suggested by Bier (see at least Figure 2, [0032], [0065]-[0067], [0069]-[0072], [0074]-[0077], [0081], [0082], claim 3 and claim 5). It would 

Regarding claim 10, Laetz fails to disclose computing a respective quality score of the respective quality scores with the objective function including a weighted combination of a set of quality metrics, the set of quality metrics including the at least one customer convenience parameter and the at least one operational efficiency parameter, wherein a potential routing solution of the set of potential routing solutions associated with the respective quality score is removed from consideration during the determination of the selected routing solution when the respective quality score is (see at least Figure 2, [0032], [0038], [0049], [0065]-[0067], [0069]-[0072], [0074]-[0077], [0081], [0082], [0088], [0100], [0103], [0105], [0106], claim 3 and claim 5). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Laetz to incorporate the teachings of Bier which teaches computing a respective quality score of the respective quality scores with the objective function including a weighted combination of a set of quality metrics, the set of quality metrics including the at least one customer convenience parameter and the at least one operational efficiency parameter, wherein a potential routing solution of the set of potential routing solutions associated with the respective quality score is removed from consideration during the determination of the selected routing solution when the respective quality score is outside a predefined acceptable range; and updating 

Regarding claim 16, Laetz discloses a system, comprising: 2at least one processor; and 3memory including instructions that, when executed by the at least one (see at least [0002], claim 10 and claim 14). The rest of claim 16 is commensurate in scope with claim 1. See above for rejection of claim 1.

Regarding claims 17 and 18-20, claims 17 and 18-20 are commensurate in scope with claims 2 and 4-6, respectively. See above for rejection of claims 2 and 4-6.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Laetz (US20160209220A1) in view of Marueli (US20170193826A1).
Regarding claim 11, Laetz discloses a computer-implemented method (see at least [0002]), comprising:  2determining, based at least in part upon historical route data, anticipated requests in each of a plurality of regions, each anticipated request 4associated with a route between an anticipated origin and an anticipated destination over at least 5one future period of time (see at least Figures 3a-7, [0021], [0025]-[0027] and [0030]); 6and 8poppositioning at least a subset of the supply of vehicles in the plurality 9of regions, prior to receiving the anticipated requests (see at least Figures 3a-7, [0025]-[0027] and [0036]) and determining a type of rider for an anticipated ride request of the predicted 3demand, the type of rider having a corresponding type of capacity and a corresponding amount of capacity required for a 4trip (see at least Figures 3a-7, [0006], [0021], [0025]-[0027], [0029], [0035], [0037] and [0044]).
Laetz does not explicitly disclose determining, based at least in part upon historical route data, an anticipated 3request density for anticipated requests in each of a plurality of regions; 6determining a supply of vehicles anticipated to be available to serve route requests 7during the at least one future period of time; and 8posipopositioning at least a (see at least Figure 4, [0054], [0065]-[0070], [0076], [0078], [0083], [0084] and [0087]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Laetz to incorporate the teachings of Marueli which teaches determining, based at least in part upon historical route data, an anticipated 3request density for anticipated requests in each of a plurality of regions; 6determining a supply of vehicles anticipated to be available to serve route requests 7during the at least one future period of time; and 8posipopositioning at least a subset of the supply of vehicles in the plurality 9of regions, prior to receiving the anticipated requests, such that a supply density of the supply of vehicles 10corresponds to the anticipated request density for each of the plurality of regions within a maximum density variation and wherein the amount of capacity is a fractional capacity based at least in part upon a probability of the anticipated ride request corresponding to an actual ride request subsequently received for the future period of time since they are both directed to assigning vehicles to expected high demand areas and incorporation of the teachings of Marueli would ensure increased efficiency and reliability of the overall system.

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Laetz (US20160209220A1) in view of Marueli (US20170193826A1) in further view of Bier (US20170192437A1).
Regarding claim 12, Laetz discloses generating a set of 3proactive ride requests for the at least one future period of time; and 4submitting the set of proactive ride requests and determining a set of routes for the at least one future period of time and 6assigning the supply of vehicles to the routes, whereby the subset of the supply of vehicles are positioned in the 7plurality of regions (see at least Figures 3a-7, [0006], [0021], [0025]-[0027], [0035] and [0036]).
Laetz does not explicitly disclose generating, based at least in part upon the anticipated request density, the set of 3proactive ride requests for the at least one future period of time. However, such matter is suggested by Marueli (see at least Figure 4, [0054], [0065]-[0070], [0076], [0078], [0083], [0084] and [0087]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Laetz to incorporate the teachings of Marueli which teaches generating, based at least in part upon the anticipated request density, the set of 3proactive ride requests for the at least one future period of time since they are both directed to assigning vehicles to expected high demand areas and incorporation of the teachings of Marueli would ensure increased efficiency and reliability of the overall system.
Laetz as modified by Marueli does not explicitly disclose 4submitting the set of proactive ride requests with a set of actual ride requests. However, such matter is suggested by Bier (see at least Figure 2, [0032], [0065]-[0067], [0069], claim 3 and claim 5). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Laetz as modified by Marueli to incorporate the teachings of Bier which teaches submitting the set of proactive ride requests with a set of actual ride requests since they are all directed to assigning vehicles to expected high demand areas and incorporation of the teachings of Bier would ensure increased accuracy and thereby increase reliability of the overall system.

Regarding claims 13-15, claim 13, 14 and 15 are commensurate in scope with claims 5, 6 and 9, respectively. See above for rejection of claims 5, 6 and 9.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR MOTAZEDI whose telephone number is (571)272-0661. The examiner can normally be reached Monday-Thursday 8:30a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M./Examiner, Art Unit 3667     

/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667